Case 2:17-cv-09105-SRC-CLW Document 532 Filed 12/05/19 Page 1 of 1 PageID: 15929




                                       UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEW JERSEY
                                                 NEWARK
  Judge Chesler
  Court Reporter: LISA LARSEN
  12/5/19

  Title of Case
  Sanofi-Aventis U. S. LLC, et al.,
  v.
  Mylan GmbH, et al.,

  Docket No. 17-9105

  Appearances:
  Liza Walsh, Esq., Christine Gannon, Esq., Katelyn O’Reilly, Esq., William Walsh, Esq., Elizabeth Weiswasser,
  Esq., Anish Desai, Esq., Adam Banks, Esq, Anna Dwyer, Esq., Andrew Gesior, Esq., Kathryn Kantha, Esq., Natalie
  Kennedy Esq., Stephanie Donahue, Esq., Sudip Kundu, Esq., Robert Vlasis III, Sutton Ansley, Esq., Matthew
  Sieger, Esq., Doug McClellan, Esq., Adrian Percer, Esq., and Brian Chang, Esq.,
  Arnold Calmann, Esq., Jeffrey Soos, Esq., Katherine Escanlar, Esq., Douglas Carsten,Esq., Elham F. Steiner, Esq.,
  Arthur Dyklinis, Esq., James Stephens, Esq., for defendants

  Nature of Proceedings-
  Trial without jury moved at 1:10 p.m.. before the Honorable Stanley R. Chesler as to the ‘844 Patent.
  All parties present
  Alexander Henry Slocum-Resumed in Rebuttal for Plaintiff-EXPERT
  Plaintiff Rests
  Both Sides Rest
  Plaintiff and Defendants Rule 52c motion DECISION RESERVED
  Ordered trial without jury adjourned at 4:10 p.m. until Friday, December 6, 2019 at 10:00 a..m. for
  summations
  1:10 p.m.-4:10 p.m.

           s/Theresa C. Trivino, Senior Courtroom Deputy to the Honorable Stanley R. Chesler
